IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DALILA VAZQUEZ,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1464

REEMPLOYMENT
ASSISTANCE      APPEALS
COMMISSION AND CITY OF
BONITA SPRINGS,

      Appellee.


_____________________________/

Opinion filed November 18, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Dalilia Vazquez, pro se, Appellant.

Norman A. Blessing, General Counsel, Amanda L. Neff, Chief Appellate Counsel,
Reemployment Assistance Appeals Commission, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.